DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 6-9, 11-12, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dileo (USPN 5,921,999) in view of Mackool (USPN 5,084,009), and further in view of Williams (USPN 4,904,238).

Re Claim 1, Dileo discloses a sleeve (62) for use during an ophthalmic procedure (Dileo Abstract; Fig. 3), comprising a body portion having a proximal end (80) and a distal end (58), the proximal end (80) of the body portion is configured to receive a phacoemulsification sleeve (64) attached to a handpiece (10) to transform the handpiece from a phacoemulsification handpiece to an irrigation and aspiration handpiece (Dileo Fig. 9; Col. 5 Lines 16-35), and the proximal end (80) of the body portion is configured to connect to the handpiece (10) at a sleeve attachment (72, 78) (Dileo Col. 3 Lines 36-39); and a tip portion (shaft portion of sleeve 62) having at least one linear portion (proximal portion of shaft portion of sleeve 62) configured to receive a linear portion (proximal portion of shaft 64) of the phacoemulsification sleeve (64) and a curved distal end portion (curved distal portion of shaft portion of sleeve 62) comprising at least one aspiration port (Dileo Col. 4 Lines 60-63 - "channel between shaft 64 and sleeve 62").
	However, Dileo does not disclose wherein the body portion of the sleeve is configured to receive a phacoemulsification sleeve covering a phacoemulsification needle. Mackool discloses a sleeve (102) (Mackool Figs. 5-7) configured for receiving a phacoemulsification sleeve (108) and needle (106), wherein the phacoemulsification sleeve (108) prevents the sleeve (106) from collapsing on the phacoemulsification needle (106) (Mackool Col. 5 Line 48 to Col. 6 Line 64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured a sleeve similar to sleeve a sleeve as disclosed by Dileo to be configured to receive a phacoemulsification sleeve covering a phacoemulsification needle, such an embodiment as disclosed by Mackool wherein the phacoemulsification sleeve prevents the sleeve from collapsing on the phacoemulsification needle.
	Dileo in view of Mackool fail to disclose a rounded end portion at a distal most tip of the curved distal end portion extending beyond the phacoemulsification needle and suitable for use around an edge of a capsular bag of an eye. Williams discloses a tip portion (42) of an ophthalmic surgical device that has a rounded end portion at a distal most tip extending beyond a cannula (46) and suitable for use around an edge of a capsular bag of an eye for preventing damage at the surgical site while still permitting aspiration via port (48) (Williams Col. 2 Lines 42-51; Fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the sleeve of Dileo in view of Mackool, as an alternate sleeve to that present in Dileo, to comprise a rounded end portion at a distal most tip of end portion (which in Dileo is the curved distal end), extending beyond the phacoemulsification needle and suitable for use around an edge of a capsular bag of an eye, the configuration as disclosed by Williams for preventing damage at the surgical site while still permitting aspiration.

Re Claim 2, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. Dileo further discloses wherein the proximal end (80) of the body portion is removably fixed to the handpiece (10) at the sleeve attachment (72, 78) via a threaded female orifice (as seen in Dileo Fig. 3; Col. 3 Lines 25-35).

Re Claim 6, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. The Dileo in view Mackool above, and further in view of Williams embodiment also discloses the aspiration port (element 48 in Williams Fig. 5A) located substantially near the distal most tip of the curved distal end portion of the tip portion thus permitting aspiration near the point of contact. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the distal most tip of the curved distal end portion of the tip portion of Dileo in view of Mackool above, and further in view of Williams to comprise an aspiration port as disclosed by Williams thus permitting aspiration near the point of contact.

Re Claims 7 and 8: Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. Dileo in view of Mackool do not disclose the tip portion further comprising at least one irrigation port; and wherein the irrigation port is located between a proximate end of the tip portion and the aspiration port. Williams discloses a tip portion (42) comprising at least one irrigation port (50a, b, c, and d) (as seen in Williams Fig. 5A); and wherein the irrigation port (50a, b, c, and d) is located between a proximate end of the tip portion and an aspiration port (48) for irrigating and aspirating ophthalmic surgical sites (Williams Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tip portion of Dileo in view of Mackool above, and further in view of Williams to comprise at least one irrigation port; and wherein the irrigation port is located between a proximate end of the tip portion and the aspiration port as disclosed by Williams for irrigating and aspirating ophthalmic surgical sites.

Re Claim 9, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. Dileo discloses wherein the body portion and tip portion (entirety of element 62) are rigid (Dileo Abstract).

Re Claim 11, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. Dileo discloses the tip portion (entirety of element 62 of sleeve) substantially surrounding the phacoemulsification needle assembly (64) (Dileo Fig. 3). However, Dileo does not disclose the tip portion surrounding the phacoemulsification needle assembly. Williams discloses a tip portion (42) completely surrounding a cannula (46) for creating both irrigation and aspiration ports (Williams Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the tip portion of Dileo in view of Mackool above, and further in view of Williams to surround the phacoemulsification needle assembly as disclosed by Williams for creating both irrigation and aspiration ports within the tip portion.

Re Claim 12, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. Dileo further discloses wherein the proximal end (80) of the body portion is removably fixed to the handpiece at the attachment via at least one protrusion (72) and receiving detent (78) (Dileo Col. 4 Lines 3-11 - wherein threading is comprised of protrusions and detents).

Re Claim 14, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. The Dileo in view of Mackool above, and further in view of Williams embodiment further discloses an aspiration port (element 48 in Williams Fig. 5A). Furthermore, it would have been an obvious matter of design choice to modify the aspiration port of Dileo in view of Mackool above, and further in view of Williams to include a diameter of the aspiration port that is less than the diameter of the phacoemulsification needle since applicant has not disclosed that having an aspiration port diameter that is less than the diameter of the needle solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Absent a teaching as to the criticality of aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA1975).

Re Claim 15, Dileo in view of Mackool above, and further in view of Williams discloses all of the limitations of Claim 7. However, Dileo and Mackool do not disclose wherein the at least one irrigation port is located on a linear portion of the tip portion. Williams discloses wherein the at least one irrigation port (50a, b, c, and d) is located on the at least one linear portion of the tip portion (42) to allow constant irrigation without dislodging or washing away the material immediately forward of and coaxial to aspiration port (48) (Williams Col. 5 Lines 18-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the irrigation port of Dileo in view of Mackool above, and further in view of Williams to have the at least one irrigation port located on a linear portion of the tip portion as disclosed by Williams to allow constant irrigation without dislodging or washing away the material immediately forward of and coaxial to aspiration port.

Claims 3, 4, and 10 are rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Dileo (USPN 5,921,999) in view of Mackool (USPN 5,084,009) above, and further in view of Williams (USPN 4,904,238) as applied to Claim 1 above, and further in view of Gerg (USPGPub 2011/0092888).

Re Claims 3 and 4, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. However, neither Dileo, Mackool nor Williams disclose wherein the body portion comprises at least one grip portion; and wherein the grip portion is selected from a group consisting of a detent, a raised portion, an etched portion and rubberized plastic. Gerg teaches a sleeve (401) (Gerg Fig. 4A) for use in an ocular surgical procedure comprising body portion (403) with a grip (409) wherein the grip portion (409) comprises detents and raised portions (as seen in Gerg Fig. 4A) for facilitating gripping of the sleeve (401) (Gerg ¶ 0032). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body portion of the sleeve of Dileo in view of Mackool above, and further in view of Williams to comprise a grip portion wherein the grip portion comprises detents and raised portions as disclosed by Gerg for facilitating gripping of the sleeve.

Re Claim 10, Dileo in view of Mackool above, and further in view of Williams disclose all of the limitations of Claim 1. However, Dileo, Mackool and Williams do not disclose wherein the body portion further comprises at least one visual alignment aid. Gerg teaches the body portion (12) further comprising at least one visual alignment aid for conveying orientation information to a user (Gerg ¶ 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the body portion of the sleeve of Dileo in view of Mackool above, and further in view of Williams to comprise at least one visual alignment aid as disclosed by Gerg for conveying orientation information to a user.

Allowable Subject Matter
Claim 17 is allowed. In the present case, the prior art of record neither anticipates nor makes obvious a phacoemulsification system for use during an ophthalmic procedure, comprising: a handpiece; a phacoemulsification sleeve covering a phacoemulsification needle, the phacoemulsification needle configured to connect to the handpiece; and a sleeve that transforms the handpiece from a phacoemulsification handpiece to an irrigation and aspiration handpiece, the proximal end of the sleeve configured to receive the phacoemulsification sleeve covering the phacoemulsification needle and configured to connect to at least one of the handpiece and the phacoemulsification sleeve at a sleeve attachment, and the tip portion comprising at least one aspiration port and a rounded end portion at a distal most tip extending beyond the phacoemulsification needle.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant’s arguments begin in the middle of Page 8 of the response. Applicant argues the following:
Dileo fails to teach a sleeve comprising “a body portion having a proximal end and a distal end, the proximal end of the body portion is configured to receive a phacoemulsification sleeve covering a phacoemulsification needle attached to a handpiece to transform the handpiece from a phacoemulsification handpiece to an irrigation and aspiration handpiece,” as recited in claim 1.
However, primary reference Dileo is not relied upon to teach the aforementioned limitation, rather secondary reference Mackool is. On Page 9 of the response, applicant argues that “element identified as 64 in Dileo is not a phacoemulsification sleeve” as the examiner has recited. Applicant states 64 identifies an oscillating shaft. However, “Oscillating shaft 64 includes a hollow portion defining fluid holes 56 for inducing a laminar flow of fluid in the interior sleeve 62 during operation of the system to perform the capsulotomy.” Dileo Col. 3 Lines 27-30. Furthermore, element 64 is attached to a handpiece, as seen in Dileo Fig. 3. 
	In the last paragraph of Page 9 of the response, applicant argues “sleeve 64 in Dileo does not transform the handpiece from a phacoemulsification handpiece to an irrigation and aspiration handpiece.” This is simply not the case where element 64 without sleeve 62 cannot function to both irrigate and vacuum. Applicant then states “Dileo specifically states it performs the phacoemulsification phase of surgery and is completely silent as to the phase after the hard portion of the cataract is emulsified and/or broken up and the softer material must be removed.” This is again incorrect where Dileo teaches “the channel between shaft 64 and sleeve 62 is in fluid communication with the aspirator via aspiration channel 96 in the handpiece and fluid conduit 32.” Dileo Col. 4 Lines 60-63. Again, element 64 without sleeve 62 cannot function to both irrigate and vacuum.
	On Page 10 of the response, applicant argues “the Examiner fails to give the terms of claim 1 the broadest reasonable interpretation in light of the specification.” It is examiner’s position that Dileo element 64, configured for irrigating and received on a phacoemulsification handpiece, would be considered a sleeve by one of ordinary skill in the art. Furthermore, applicant has failed to provide a special definition for “sleeve” in the specification. On Page 11 of the response, applicant’s arguments turn to both prior art Mackool and Williams, neither of which are relied upon for teaching transformation of the phacoemulsification handpiece to an aspiration and irrigation handpiece. Finally, applicant argues in the last paragraph of Page 11 that modification of primary reference Dileo would render Dileo inoperable for its intended purpose. This would not be the case where sleeve 62 could be removed and replaced in the middle of a procedure so as to use vibrating needle portion 65 even where a modified element 62 was configured to cover needle portion 65.
	Examiner is available at applicant’s leisure to discuss the present case with a supervisory patent examiner present in an interview at applicant’s request. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783